Citation Nr: 1042883	
Decision Date: 11/15/10    Archive Date: 11/24/10	

DOCKET NO.  96-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include a depressive disorder. 

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a chronic right knee disability. 

4.  Entitlement to a disability rating greater than 20 percent 
for lumbosacral strain with spondylolysis.   

5.  Entitlement to a disability rating greater than 10 percent 
for hemorrhoids.




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the VARO in Honolulu, 
Hawaii.  

A review of the evidence of record reveals that in February 2000, 
the Board denied entitlement to a disability evaluation in excess 
of 20 percent for the Veteran's lumbosacral strain with 
spondylolysis.  The Veteran and his representative appealed the 
determination to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand and to 
Stay Proceedings, in March 2001, the Court issued an Order that 
vacated the Board decision and remanded the case to the Board for 
further development.  In September 2001, the Board remanded the 
case for procedural and substantive purposes.  

For reasons which will be set forth in the REMAND at the end of 
the decision below, the issues of the Veteran's entitlement to 
service connection for a chronic acquired psychiatric disability, 
to include a depressive disorder, and his entitlement to an 
increased disability evaluation for his hemorrhoids are being 
remanded to the RO by way of the Appeals Management Center in 
Washington, D.C.  The issue with regard to service connection for 
PTSD is also addressed in the remand portion of the decision 
below and is remanded to the RO by way of the Appeals Management 
Center.


FINDINGS OF FACT

1.  Evidence received since a June 2003 rating decision denying 
service connection for PTSD includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

2.  Evidence received since the November 1997 rating decision 
denying service connection for a right knee disability does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The Veteran's service-connected lumbar spine disability has 
been manifested by complaints of pain and significant restriction 
for many years.

4.  Subsequent to service the Veteran injured his back and a 
significant portion of his back symptomatology is clearly 
attributable to this intercurrent cause.  

5.  Since examination on December 12, 2008, the Veteran has 
experienced more motion restriction of the low back. 






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection for 
a right knee disability, and the November 1997 RO decision 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

3.  The criteria for an increased disability evaluation of 
40 percent, but not more, for the Veteran's low back disability 
are met since December 12, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.159, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235, 5236, 
5237, 5238, 5239, 5242, 5243 (2010).

4.  The criteria for an increased disability evaluation in excess 
of 20 percent for a low back disability prior to December 12, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5235-5239, 5242, 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's 
duty to notify and assist claimants in substantiating claims for 
VA benefits.  It is codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and that 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

Any VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With regard to the claims being decided herein, the Board finds 
that the mandates of the VCAA have been essentially met over the 
years.  The Veteran has received numerous notices since his 
claims were filed, all of which informed him of all pertinent 
requirements supporting his claims.  The Veteran has been advised 
of his opportunities to submit additional evidence and additional 
data has been obtained and entered into the record.  With regard 
to the low back disability, the case has been in appellate status 
for a number of years already and the record shows the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of the claim.  

In addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence not 
already of record which would need to be obtained for a fair 
disposition of the current appeal.  Neither the Veteran nor his 
representative has suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

Development has taken place in this case, and in the aggregate, 
the Veteran and his representative have demonstrated actual 
knowledge of and have acted on the information and evidence 
necessary to substantiate the pending claim.  See, for example, 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was 
convinced that the appellant and his representative have 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim and the notification 
requirements have been fulfilled).  The Veteran has also provided 
sworn testimony in his case.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter for 
yet more development as to the issues being determined herein.  
Such action would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Pertinent Law and Regulations With Regard to 
Reopening Previously Denied Claims

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen previously denied 
claims with regard to PTSD and a right knee disability.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service 
connection for a right knee disability was denied in a November 
1997 rating decision.  Service connection for PTSD was denied in 
February 1996 and again in June 2003.  The Veteran did not timely 
appeal those decisions, and they are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  If, however, 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
last prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new and 
material evidence," all evidence submitted since the last prior 
final decision must be considered.  

PTSD

Evidence of record at the time of the last prior decision 
included service treatment records and numerous post service 
records.  These records show varying psychiatric diagnoses, 
including PTSD.  However, it was determined there was no 
inservice verifiable stressor to support a diagnosis of PTSD.  

In a statement dated in March 2005, the Veteran indicated that he 
wanted to "reopen my claim for PTSD."  Subsequent thereto, 
evidence has been received, to include a statement dated in June 
2005, in which he refers to serving from 1980 to 1982 with 
Battery C of the 3/71 Air Defense Artillery Unit.  He has 
referred to specific incidents while serving with that unit.  The 
Veteran refers to incidents that took place while the unit was 
stationed in Germany.

The Board finds this lay evidence provides more specific 
information with regard to activities in service and relates to 
an unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the claim 
with regard to PTSD.  Hence, the claim is reopened with the 
submission of new and material evidence, and VA must review the 
claim in light of all the evidence, both new and old.  38 C.F.R. 
§ 3.156.  The Board notes in this regard, that in determining 
whether evidence is new and material, evidence is presumed 
credible for the sole purpose of determining whether the case 
should be reopened; determinations of credibility and weight are 
made after the claim is reopened.  Justus v. Principi, 
3 Vet. App. 510 (1993).  

Right Knee Disability

Evidence of record at the time of the November 1997 decision 
denying service connection for a right knee disability included 
the service treatment records, the report of a VA examination in 
March 1983, the report of a National Guard enlistment examination 
in June 1988, and reports of VA outpatient visits dating from the 
mid-1980's to the mid-1990's.  The service treatment records 
revealed that the Veteran was seen on one occasion in August 1982 
for a complaint of the right knee "giving out" on him.  He stated 
that a heavy object had fallen on the knee about a year 
previously.  An impression was made of possible chondromalacia.  
He was again seen later in August 1982, but findings at that time 
showed no swelling or erythema.  He exhibited a full range of 
motion and there was no crepitus.  An assessment was made of 
normal examination, musculoskeletal pain.  There was no further 
reference to any right knee difficulties during the remainder of 
service.

The evidence also included the report of the VA examination of 
the Veteran in March 1983.  He did not complain at all about his 
right knee and the examination showed no indication of any right 
knee disability.  

Also for consideration was a report of a National Guard 
enlistment examination in June 1988, at which time the Veteran 
expressed no complaints with regard to right knee problems and no 
right knee abnormality was identified.

The VA outpatient records dated between 1986 and 1997 reflect 
that the Veteran was seen on one occasion in March 1997 for 
complaint of right knee pain.  

Evidence received since the 1997 decision includes private and VA 
medical records dated in the late 1990's.  The private medical 
records dated in March 1997 refer to treatment for multiple 
injuries the Veteran sustained while attempting a robbery.  It 
was indicated he had jumped two stories and tested positive for 
drugs.  He reportedly sustained multiple traumatic injuries 
involving the right upper and lower extremities.  The records 
reflect a diagnosis of a right knee disability, but none of the 
records refers to any military service etiology for any current 
right knee problems.  A review of the evidence of record shows no 
medical evidence connecting any current right knee disability to 
symptoms the Veteran states he had in service.  The Veteran 
himself is not competent to relate any current right knee 
disability to his military service.  Such a determination 
requires medical evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis; or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

The new evidence, while showing a diagnosis of right knee 
disability, does not contain any competent evidence relating the 
condition to the Veteran's military service.  Thus, when 
considered with previous evidence of record, it does not raise a 
reasonable possibility of substantiating the claim.  The Board 
therefore finds that the Veteran's more recently reported history 
of continued symptoms of right knee problems since active service 
is inconsistent with the more contemporaneous lay and medical 
evidence of record.  The Veteran now asserts that the disorder 
began in service, but the more contemporaneous medical history 
includes the report of a VA examination in 1983 and the report of 
National Guard examination in 1989 and at neither time did the 
Veteran indicate any history or complaint of problems with his 
right knee.  The failure of the Veteran to refer to any right 
knee difficulty at either of those times weighs against his 
credibility as to his current assertion of continuity of 
symptomatology since service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 
7 Vet. App. 498, 512 (1995), affirmed per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (upholding Board's finding that a Veteran was 
not credible because lay evidence about a wound in service was 
internally inconsistent with other lay statements that he had not 
received any wounds in service).  In view of the foregoing, the 
Board finds that new and material evidence has not been presented 
with regard to the claim for a rating disability, and the 1997 RO 
decision remains final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  

Criteria for an Increased Rating for a Low Back Disability

By way of procedural background, service connection for a low 
back disability was granted by rating decision dated in April 
1983.  A 10 percent rating was assigned, effective January 30, 
1983, the day following the Veteran's separation from service.  
By rating decision dated in February 1996, the disability rating 
was increased to 20 percent, effective August 15, 1995, the date 
of receipt of the claim for increase.  

Although the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in detail 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule) which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
38 C.F.R. § 4.2.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of an appeal, the Board 
considers both the former and current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (April 19, 2000); 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if it 
is moderate with recurring attacks.  The next higher rating of 
40 percent is authorized when the disc syndrome is severe with 
regard to attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either when a total 
duration of incapacitating episodes over the past 12 months, or 
by combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for other disabilities, 
whichever method results in the higher evaluation.  A maximum 
60 percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 months.  
A 20 percent evaluation is provided for incapacitating episodes 
having a total duration of at least two weeks, but less than four 
weeks, during the past 12 months.  

Note 1 provides that for purposes of ratings under 38 C.F.R. 
§ 4.71a, Code 5293, an incapacitating episode is a period of 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological manifestations" 
mean orthopedic and neurological signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, we evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, under which lumbosacral strain warrants a 
20 percent rating when there is muscle spasm on extreme forward 
bending, and loss of unilateral spine motion, in a standing 
position.  The next higher rating of 40 percent is warranted for 
severe lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 percent 
rating if it is moderate and a 40 percent rating if it is severe.  
38 C.F.R. § 4.71a, Code 5292.  Also, ankylosis of the lumbar 
spine warrants a 40 percent evaluation if it is favorable, or a 
50 percent evaluation if unfavorable.  38 C.F.R. § 4.71a, Code 
5289.  Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and ankylosis of major 
joints or without other joint involvement warrants a 100 percent 
rating.  38 C.F.R. § 4.71a, Code 5286.

In determining the degree of the limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to the joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45. 

Under the criteria effective on and after September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine are 
rated under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Codes 5237 and 5242.  Intervertebral disc syndrome is rated under 
the general formula for rating diseases and injuries of the spine 
or based on incapacitating episodes (outlined above), whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.  
Since this rating code itself contemplates limitation of motion, 
a separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (December 12, 1997).

Under the general rating for rating diseases and injuries of the 
spine, effective September 26, 2003, with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following ratings 
will apply.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reverse lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine, and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the above diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 120 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurological disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded to 
the nearest 5 degrees.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for mild, or at most, moderate degree.  See 
note at "Diseases of Peripheral Nerves" at 38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate, or a 
10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Code 
8520.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is to 140 degrees.  
The Code Section for intervertebral disc syndrome is now Code 
5243, and associated objective neurological abnormalities (for 
example, bladder and bowel impairment) are to be evaluated 
separately.  

The various references to the back difficulties the Veteran has 
had in the years following service include a report of a VA 
examination in September 1997.  At that time it was observed 
there was normal musculature of the back.  The Veteran exhibited 
60 degrees of forward flexion, 10 degrees' backward extension, 
30 degrees' right and left lateroflexion, and 35 degrees' left 
and right rotation.  Objective findings included muscle spasm on 
extremes of motion.  Reflexes other than right ankle jerk were 
present.  Straight leg raising was negative.  Motor strength was 
normal.  The Veteran was given a diagnosis of mild lumbar muscle 
weakness without atrophy.

In March 1998 the Veteran sustained multiple fractures after a 
jump involving some 3 1/2 stories.  The Veteran was seen on 
various occasions in the years thereafter for continuing problems 
with the back.  

The records dated in April 2005 reflect that it was difficult for 
the Veteran to do motion movement because he needed a cane to 
support himself while standing.  Forward flexion was from 0 to 90 
degrees, extension was from 0 to 30 degrees, left lateroflexion 
was from 0 to 30 degrees, right lateroflexion was also from 0 to 
30 degrees, and left and right lateral rotation were from 0 to 30 
degrees each.  There was some pain on movement.

The pertinent evidence also includes the report of a VA spinal 
examination in May 2005.  The examiner indicated that he was 
asked to evaluate the Veteran's low back disability, to include 
the records from the spinal injury the Veteran sustained in the 
late 1990's.  The examiner also indicated he was asked to 
distinguish, if possible, between symptoms associated with the 
service-connected lumbosacral strain with spondylolysis and the 
symptoms resulting from the nonservice-connected injury.  The 
Veteran reported that he sustained an additional injury to the 
back in 1981 when he fell off a jeep and sustained an injury.  
There was no record of this in the claims folder.  In 1982 he 
underwent surgery for hemorrhoids and reported that he sustained 
a nerve injury following the spinal anesthetic.  He was noted to 
have low back pain in the records and subsequently obtained 
service connection.  He stated at that time he was having 5/10 
pain in the low back with numbness to the buttock region.  Up 
until 1997, prior to the fall, he described his pain as about 7 
to 8 out of 10 with flare-ups occurring daily requiring him to 
take about 45-minute breaks.  However, until 1989, he had been 
working in construction.  It was difficult for the labor 
activities to be performed, but he was able to maintain a 40-hour 
week.  He related that from 1989 to 1991 he performed grounds 
keeping work and then had to stop working because of the low back 
pain.  Currently he described his pain as an 8 out of 10 on 
average, with flare-ups twice a day lasting for about two hours.  
He stated it took about a full day for him to recover and he had 
to lie down during that period of time.  He had been using a cane 
for about 10 years.  It was reported that in 1997 the Veteran 
sustained multiple fractures, including a fracture of the pelvis 
and a compression fracture of the L1 vertebra after a fall.  The 
Veteran stated that after the fall and those injuries and 
treatment, he indicated that "his low back was about 50 percent 
worse."  He did not describe any worsening of numbness following 
the fall.  He had not had any spinal surgeries and so far had 
received treatment with various pain regimens.  Currently he was 
able to walk nonstop for two blocks with a cane, after which he 
had to stop because of low back pain and some numbness in the 
legs.  After about 30 minutes of rest, he would then start 
walking again.  He had some difficulty with activities of daily 
living, including putting his shoes and socks on, dressing 
himself, and he described significant difficulty with stairs.

On examination he walked with an antalgic gait with a cane.  
Overall posture revealed a very flat back with loss of lordosis 
in the lumbar spine.  He tended to exhibit posture somewhat 
forward in a flexed position.  Forward flexion "is from extension 
to about 30 degrees of forward bending after which he has to stop 
due to pain."  He could only do this maneuver twice after which 
he had to stop because of pain and fatigability.  On extension he 
was able to go to 10 degrees, but this was limited by pain.  On 
lateral bending, he was able to do "twice maximum," limited "by 
pain, 15 degrees' lateral bending."  Most of the pain with the 
bending and range of motion was occurring at the thoracolumbar 
junction and the thoracic spine.  

X-ray studies confirmed evidence of previous L1 compression 
fracture.  Greater than 50 percent of the vertebral body head was 
maintained.  Slight kyphosis at the thoracolumbar junction was 
noted to 10 degrees.  Left-sided spondylolysis was noted, but 
there was no evidence of spondylolisthesis.  Degenerative changes 
were noted at the five-point junction and the right-sided 
sacroiliac joint, where there was a screw across the joint from 
previous surgery as well as visible pelvic reconstruction plates 
from the pelvic reconstruction surgery from those fractures.  

Upon review of the file and examination, the examiner stated that 
"it is apparent based on his history and the injury that he 
sustained, that the fall of the injury sustained did make his 
symptoms worse.  However, because the lumbosacral is a short 
segment it is not truly possible to differentiate symptomatology 
from purely the nonservice-connected injury and the service-
connected problem.  However, certainly given the number of 
injuries and mechanism of the injury, and the fact that he 
himself states that his low back pain was 50 percent worse after 
the fall, it is apparent that the nonservice-connected fall and 
injuries made his low back pain worse.  Given the severity of the 
nature of the multiple injuries that he sustained, although more 
speculation than anything, I suspect that the current symptoms 
and pain that he is having is less likely related to the service-
connected low back problem than it is to the nonservice-connected 
low back injury."

Additional evidence includes a report of a spinal examination 
given the Veteran by VA on December 12, 2008.  The claims file 
was reviewed by the examiner.  It was reported the Veteran always 
used a TENS unit.  It was stated he was able to walk 50 to 70 
yards.  He complained he was unsteady.  He stated he always 
tripped and had daily falls.  He was able to complete activities 
of daily living, but this took him time.  As for motion, active 
flexion was 30 to 90 degrees with pain observed at 30 degrees.  
There was passive flexion from 35 to 90 degrees with pain 
observed at 35 degrees at the L1-L3 level.  He exhibited active 
extension from 20 to 30 degrees with pain from 0 to 20 degrees at 
the same level.  He also showed passive extension from 25 to 30 
degrees with pain observed at 25 degrees.  There was active left 
lateroflexion from 20 to 30 degrees with pain from 0 to 20 
degrees and passive left lateroflexion from 25 to 30 degrees with 
pain from 0 to 25 degrees.  He exhibited active right 
lateroflexion from 20 to 30 degrees with pain from 0 to 20 
degrees.  Passive right lateroflexion was from 25 to 30 degrees 
with pain from 0 to 25 degrees.  At the joint, there was active 
left rotation from 20 to 30 degrees with pain from 0 to 20 
degrees.  He showed passive left rotation from 25 to 30 degrees 
with pain from 0 to 25 degrees.  There was active right rotation 
from 20 to 30 degrees with pain from 0 to 20 degrees and passive 
right rotation from 25 to 30 degrees with pain from 0 to 25 
degrees.  There was no further limitation or pain with repeated 
efforts.  It was noted that the Veteran always had fatigue, 
weakness, lack of endurance and incoordination.  The Veteran 
exhibited no muscle spasm, guarding, or localized tenderness.  
Gait was normal, but slow.  It was stated there was no lordosis 
or kyphosis.  

On motor examination, lower extremity strength was 5/5.  As for 
sensory examination, there was intact vibratory sensation of the 
lower extremities, except for a stocking hypesthesia on both feet 
below the ankles and perianally.  Straight leg raising was 
negative.  When asked the duration of incapacitating episodes 
during the past 12-month period, the examiner stated, "This 
condition has caused complete incapacitation during the past 12 
months."  

X-ray studies of the lumbosacral spine showed residuals of a 
compression fracture at the L1 level.  There was also observed an 
orthopedic heart murmur, nature uncertain.

The examination diagnoses were:  Compression fracture at the L1 
suffered in 1998 fall "(the source of much of the low back 
pain)"; and "lumbosacral strain with spondylosis, service 
connected."  

As to additional limitation of joint function, the examiner 
stated that the Veteran's complaint of pain on a scale was 8 out 
of 10 and this increased to 9 of 10 with flare-ups.  As for 
fatigue, it was stated the Veteran had no energy.  With regard to 
weakness, back and leg weakness were pronounced.  It was added 
the Veteran had no endurance at all, and with regard to 
incoordination, it was stated the Veteran "falls a lot, catches 
his feet and trips."  The examiner opined that "the fall in 1998 
resulted in at least 50 percent of his back symptoms.  The 
Veteran's own statements 5/04/2005 to [the examiner at the time] 
suggests that the Veteran was at least 50 percent worse after the 
fall.  Having said that, the lumbar spine is a short segment, and 
assigning any additional percentages to the service-connected 
conditions versus the fall in 1998 would be pure speculation."  

In assessing the symptomatology of the Veteran's low back 
disorder, and trying to assess the amount of impairment 
attributable to the service-connected problems and the amount of 
impairment attributable to the post service fall, the Board finds 
that the overall impairment attributable to the service-connected 
disability is reasonably compatible with the assignment of a 
40 percent disability rating since the time of the December 4, 
2008, examination.  The findings with regard to motion of the low 
back at the time of the 2005 examination were not as restricted 
as those reported at the time of the December 2008 examination.  
The Board is concerned that the examiner in 2008 indicated the 
Veteran was completely incapacitated because of his low back.  
However, that examiner indicated that the Veteran had motion of 
the back to some extent, albeit with restrictions.  The remainder 
of the findings on the examination are inconsistent with the 
statement that the Veteran is completely incapacitated.  
Nevertheless, the Board resolves all reasonable doubt in the 
Veteran's favor and finds that the service connected impairment 
warrants a 40 percent rating, but not more, from the date of the 
December 2008 examination.

The Board has considered whether a disability evaluation is 
warranted on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. §§ 4.40 and 4.45.  The Board observes that 
the Veteran has complained of significant pain involving the back 
for many years, but when viewed in conjunction with the medical 
evidence, his complaints with regard to the severity of his pain 
do not tend to establish weakened movement, excess fatigability, 
or incoordination to the degree that would warrant a disability 
rating in excess of the now assigned 40 percent.  That disability 
evaluation contemplates a significant degree of pain.  
Additionally, as noted above, he had made a statement by himself 
in 2005, that about half of his back impairment is attributable 
to the post service injury he sustained to the back.  

Consideration has also been given regarding whether the schedular 
evaluation is adequate. If not, this would require that the RO 
refer the claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242 (2009) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Foley v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the now assigned 40 percent schedular evaluation is 
adequate.  An evaluation in excess of that assigned is not 
reflected by the medical evidence.  Different VA physicians have 
evaluated the Veteran's back disability over the years and have 
ascribed much of his symptomatology to an injury he sustained to 
the back a number of years following service discharge.  The 
symptoms related to the service-connected low back disability 
have not been shown to be so significant that they would present 
marked interference with employment or require periods of 
hospitalization.  The Board finds there is no indication that the 
average industrial impairment attributable to the service-
connected symptomatology would be in excess of that contemplated 
by the assigned rating of 40 percent.  That rating itself 
recognizes significant impairment.  Accordingly, the Board has 
determined that referral of the case for extraschedular 
consideration is not in order.  


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  To this extent, the 
appeal is allowed.

New and material evidence not having been received with regard to 
a claim for service connection for a right knee disability, the 
claim with regard to that issue remains denied.

A disability rating of 40 percent for a low back disability from 
December 12, 2008, is granted, subject to the laws and 
regulations controlling the award of monetary benefits.  



REMAND

With regard to the claim for an increased rating for hemorrhoids, 
at the time of VA examination in December 2008, the Veteran's 
hemorrhoids were noted by history only.  There was no indication 
of bleeding.  However, in other evidence of record, including a 
statement dated in December 2009, the Veteran indicated that he 
has had bleeding that he attributes to hemorrhoids.  The 2008 
examination did not include blood work to determine whether the 
Veteran might be anemic or not.  The Board believes that further 
development in this area is required.

With regard to the claim for service connection for a depressive 
disorder and for PTSD, the Board notes that the Veteran has given 
a very inconsistent history of stressful incidents during his 
military service.  He has cited to different aspects of his 
service as being responsible for his having developed what he 
claims to be PTSD.  For one, he has referred to combat activity 
involvement in Beirut, Lebanon.  However, the available personnel 
records do not disclose he was ever assigned to any unit in 
Lebanon.  According to the service records, the only overseas 
unit to which he was assigned during his service from 1980 to 
1982 was in a defense artillery unit in Germany.  That unit was C 
Battery of the 3rd/71st Air Defense Artillery between late May 
1980 and November 1981.

Accordingly, this portion of the case is remand for the 
following: 

1.  The Veteran should be asked to provide 
any records in his possession with regard 
to his experiences while in the military, 
including whether he ever served in Beirut, 
Lebanon.  He should be asked to make a 
specific statement with regard to his 
alleged stressful incidents in service.  He 
has referred to incidents as distinct as 
racial discrimination being pervasive, 
watching another soldier be beaten up, and 
participating in combat action.  He should 
try to be more specific with regard to any 
unit to which he was assigned at the time 
of any of the alleged incidents.  Based on 
any information he provides, further 
development as deemed appropriate should be 
undertaken.  

2.  The U.S. Army and Joint Services 
Records Research Center, Kingman Building, 
7701 Telegraph Road, Alexandria, VA, 22315, 
should be contacted and asked to provide 
copies of unit history, morning reports, or 
any other information available with 
regards to the activities of C Battery, 
3\71 Air Defense Artillery in Germany 
during any timeframe the Veteran provides 
as being responsible for his developing 
PTSD.  Any records obtained should be 
associated with the claims file.  If no 
records are available, this should be so 
indicated.  

3.  Thereafter, if deemed advisable, based 
on any additional evidence obtained, the 
Veteran should be accorded a psychiatric 
examination for the purpose of determining 
the nature and etiology of any and all 
psychiatric disorders that may be present.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  The examiner should determine 
whether the diagnostic criteria to support 
the diagnosis of PTSD or other psychiatric 
disorders have been satisfied.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment on whether 
there is a link between any current 
symptomatology and one or more of the 
Veteran's reported inservice stressors.  
The examiner should opine as to the 
Veteran's credibility.  He or she should 
also opine as to the etiology of any 
psychiatric disorder diagnosed, including 
PTSD and/or any depressive disorder.  
Further, the examiner should express an 
opinion as to whether the Veteran has a 
depressive disorder that is at least as 
likely as not related to his service-
connected disabilities.  The complete 
rationale for any opinion expressed should 
be provided and a discussion of the facts 
and medical principles involved will be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without 
speculation.  

4.  The Veteran should also be accorded an 
examination by a physician knowledgeable in 
proctology for the purpose of determining 
the current nature and extent of impairment 
attributable to the Veteran's service-
connected hemorrhoids.  Laboratory testing 
should be accomplished and it should be 
specifically indicated whether the Veteran 
is anemic or not.  

5.  After undertaking any other development 
deemed necessary in addition to that 
specified above, the claims should be 
readjudicated.  If the benefits are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided a 
supplemental statement of the case and be 
afforded a reasonable time period in which 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


